Citation Nr: 9917986	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-25 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee and right 
shoulder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel








INTRODUCTION

The veteran had active military service from October 1985 to 
October 1988.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a July 1996 rating decision, 
in which the RO granted the veteran service connection for 
degenerative joint disease of the left knee and right 
shoulder.  The disorder was determined to be 10 percent 
disabling, with an effective date from December 1995.  The 
veteran filed an NOD in March 1997, and an SOC was issued by 
the RO in April 1997.  The veteran filed a substantive appeal 
in June 1997.  Supplemental statements of the case (SSOC) 
were issued by the RO in August 1997 and July 1998.  

The Board notes that, during the course of the present 
appeal, the veteran initiated a claim seeking service 
connection for a disability of the right knee, claimed as 
secondary to the service-connected left knee disorder.  In a 
rating decision of July 1998, the RO granted service 
connection for degenerative joint disease of the right knee, 
and assigned a 10 percent rating.  That action had the effect 
of increasing the veteran's overall combined disability 
rating to 20 percent.  The right knee disability is not 
involved in this appeal.





FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. On VA examination in June 1997, the range of motion of the 
veteran's right shoulder was found to be normal.  The 
examiner found no obvious disability, discomfort, or 
fatigability involving the manipulation of the shoulder 
joint on repetitive motion.  However, the veteran 
complained that he would have pain, stiffness, and 
discomfort on repetitive movements of either joint.  X-
rays revealed degenerative joint disease in the right 
shoulder.

3. The June 1997 examination also noted X-ray evidence of 
osteoarthritic changes in the left knee.  In September 
1997, the veteran underwent a left knee arthroscopy, in 
which a meniscal tear was repaired and degenerative 
changes noted.  

4. On VA examination in June 1998, the veteran's left knee 
exhibited marked crepitus with patellar compression, mild 
laxity to valgus stressing without laxity to varus stress, 
no areas of joint effusion or significant tenderness, and 
flexion to 140 degrees and extension to 0 degrees.  
Chronic intermittent left knee pain was diagnosed, and the 
examiner stated that the veteran's knee might have 
decreased range of motion during flare-ups, although it 
could not be quantified.

5. The medical evidence of record does not reflect that the 
veteran's degenerative joint disease of his left knee and 
right shoulder exhibits occasional incapacitating 
exacerbations.  

6. The evidence of record raises a reasonable doubt that the 
veteran's left knee and right shoulder disabilities are 
affected by limitation of motion on occasion, although not 
to a degree which would warrant compensable evaluations 
under the specific provisions of the Rating Schedule 
pertaining to those joints.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 10 percent, and no 
higher, for degenerative joint disease of the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5003 (1998).  

2. The criteria for an evaluation of 10 percent, and no 
higher, for degenerative joint disease of the right 
shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5003 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he was treated for chronic left knee pain and swelling, 
as well as right shoulder pain.  Following his separation 
from active duty in October 1988, the veteran subsequently 
filed his original disability claim in December 1995, seeking 
service connection for left knee and right shoulder 
disorders.  

In January 1996, the veteran was medically examined for VA 
purposes.  He was noted to be right-handed.  He reported his 
medical history, and noted with respect to his left knee that 
pain and swelling had persisted since service, and that his 
left knee was aggravated by damp and cold weather.  With 
respect to his right shoulder, he noted that range of motion 
of his right shoulder was normal, but that he suffered from 
pain if he used the shoulder too much.  On further clinical 
evaluation, there was no tenderness or swelling about the 
right shoulder.  Abduction and forward flexion were performed 
to 150 degrees, and extension to 45 degrees.  Internal and 
external rotation were performed to 90 degrees, and muscular 
strength in all movements was graded as 5/5.  Range of motion 
of the veteran's left knee was noted as flexion to 120 
degrees and extension to 0 degrees.  There was no effusion 
and no evidence of crepitation with full flexion or 
extension.  Stress testing revealed no evidence of laxity of 
the anterior cruciate ligament, or of the medial or lateral 
collateral ligaments.  The examiner's final diagnosis was 
chronic bursitis of the left knee and negative findings in 
the right shoulder.  

In a July 1996 rating decision, the RO granted the veteran a 
10 percent disability rating for degenerative changes of the 
left knee and right shoulder.  In its decision, the RO noted 
that there had been no evidence of laxity or compensable 
limitation of motion of either the knee or shoulder.  

In April 1997, the RO received treatment records from the VA 
medical center (VAMC) at Syracuse, dated from January 1997 to 
March 1997.  A treatment record dated in March 1997 noted the 
veteran's complaints of left knee pain and swelling with 
activity.  His knee was noted to exhibit instability, and the 
examiner's assessment was probable meniscal tear of the left 
knee.  Subsequently, the RO received VAMC Syracuse treatment 
records, dated in March and April 1997.  The treatment record 
in April 1997 noted the veteran's complaints of left knee 
swelling and clicking with activity.  On examination, the 
veteran exhibited a normal gait, with no pain on squatting.  
The examiner's assessment was probable degenerative joint 
disease of the left knee.  

In May 1997, the RO received an MRI (magnetic resonance 
imaging) report, dated in April 1997, which revealed a 
moderately severe maceration/complex tearing of the anterior 
horn and midbody of the lateral meniscus, as well as 
associated degenerative changes in the veteran's left knee.  

In June 1997, the veteran filed a VA Form 9 (Appeal to Board 
of Veterans' Appeals), dated in May 1997, in which he noted 
that problems with his left knee and right shoulder limited 
him in participating in normal daily activities, including 
riding a bike, running, driving, or playing with his 
children.  

Also in June 1997, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's complaints of 
intermittent pain in his right shoulder associated with his 
level of activity.  The veteran stated that the pain would 
decrease with rest.  He also complained of intermittent 
swelling of his left knee also associated with his activity 
level, such as playing with his children, climbing stairs, or 
participating in a sports-related activities.  The veteran 
noted pain, stiffness, and discomfort on repetitive movements 
of either joint.  On further clinical evaluation, neither the 
veteran's knee or shoulder was swollen, and there was no 
subluxation, lateral instability, nonunion, or loose motion 
of either joint.  The range of motion of the right shoulder 
was found to be entirely normal in all its parameters of 
movement, and the left knee demonstrated flexion to 130 
degrees and extension to 0 degrees.  In addition, the 
examiner noted no obvious disability, discomfort, or 
fatigability involving the manipulation of either joint on 
repetitive motion.  

Associated radiographic studies revealed minimal 
osteoarthritic changes in the left knee and degenerative 
joint disease of the right shoulder.  The examiner 
additionally noted that the examination revealed no weakness, 
fatigability, or incoordination as to either joint.  With 
respect to the possibility of a higher level of disability 
during flare-ups, it was opined that the left knee and right 
shoulder may have weakness and decreased range of motion, but 
that this could not be quantified further in degrees unless 
an examination was conducted during a flare-up.  

In October 1997, the RO received a VA surgical report, dated 
in September 1997, which reflected the veteran having 
undergone a left knee arthroscopy for a meniscal tear.  
Surgical findings included degenerative changes to the medial 
and lateral meniscus.  

In February 1998, the RO received VAMC Syracuse treatment 
records, dated from April 1997 to January 1998.  These 
records noted the veteran's complaints and/or treatment for 
left knee pain.  In particular, a treatment record, dated in 
December 1997, noted an assessment of synovitis post meniscal 
operation.  A January 1998 treatment record noted that the 
veteran was post status arthroscopic surgery on his left 
knee, and that he was suffering from persistent swelling and 
tenderness in the left knee and calf.  

In June 1998, the veteran underwent a medical examination of 
his knees in conjunction with his claim of service connection 
for a right knee disorder, claimed as secondary to the 
service-connected degenerative arthritis of the left knee.  
The veteran reported his medical history with respect to his 
knees, and noted that he had chronically favored his left 
knee and as a result had increased the stress on the right 
side.  On further clinical evaluation, the veteran was noted 
to ambulate with a minimally asymmetric gait with diminished 
weightbearing on the left side.  He had slight quadriceps 
atrophy on the left as compared to the right.  Palpation of 
the left knee revealed no areas of joint effusion or 
significant tenderness, but there was marked crepitus with 
patellar compression.  Range of motion of the left knee was 
noted as flexion to 140 degrees and extension to 0 degrees.  
Provocative testing revealed mild laxity to valgus stressing 
on the left, although laxity to varus stress was not 
demonstrated and the veteran was noted to have a normal 
anterior draw.  Examination of the veteran's right knee 
essentially mirrored that of the left, although there was a 
report of pain on full flexion.  In addition, the veteran was 
noted as requiring assistance with bilateral upper extremity 
push-off to return from a squatting position, but was capable 
of achieving a full squat.  He could also toe stand without 
difficulty for greater than 60 seconds.  

The examiner additionally noted that any weakness, 
fatigability, and incoordination were revealed in the 
examination, and, with respect to flare-ups, it was opined 
that the veteran's knees may have a decreased range of 
motion, but that this could not be quantified further unless 
an examination was conducted during a flare-up.  The 
examiner's impression included chronic intermittent left knee 
pain secondary to degenerative joint disease and status post 
left lateral meniscal injury.  

II.  Analysis

The veteran has submitted a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).  That is, the Board finds that he has submitted a 
claim which is plausible.  This finding is based on the 
veteran's assertion that his service-connected degenerative 
joint disease of the left knee and right shoulder is more 
severe then previously evaluated.  See Arms v. West, 12 
Vet.App. 188, 200 (1999), citing Proscelle v. Derwinski, 
2 Vet.App. 629 (1992).  The Board is also satisfied that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained, and that no further 
assistance is required to comply with the duty to assist him 
as mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1998).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals, prior to 
March 1, 1999) recently addressed the distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a later claim 
for an increased rating.  See Fenderson v. West, 12 Vet.App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, supra, as to the primary importance of 
the present level of disability, was not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based upon the facts found - a practice known as 
assigning "staged" ratings.  

The veteran's degenerative joint disease of the left knee and 
right shoulder has assigned to it a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, "Arthritis, 
degenerative."  Under this regulatory scheme, evaluations 
are based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the criteria for a compensable evaluation for limitation 
of motion are not met, a 10 percent evaluation is assigned 
for each major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When 
there is no evidence of limitation of motion, a 10 percent 
evaluation is warranted for X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation is warranted for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and evidence of occasional incapacitating 
exacerbations.

A review of the evidence reflects that the veteran has 
complained of chronic pain in both his left knee and right 
shoulder following extended use of those joints, and 
radiographic studies reveal evidence of degenerative changes.  
In September 1997, the veteran underwent a left knee 
arthroscopy, in which a meniscal tear was repaired and 
degenerative changes noted.  As noted above, to warrant an 
increased rating to 20 percent, the highest allowable under 
DC 5003, the medical evidence must demonstrate that the 
veteran's arthritic disability in his joints causes 
occasional incapacitating exacerbations.  The Board notes 
that the veteran's right shoulder was last examined in June 
1997, and its range of motion was found to be normal; it was 
essentially asymptomatic, other than subjective complaints of 
pain on extended use.  Since that period, the veteran has not 
complained of additional symptoms or pain, and there has been 
no medical evidence presented demonstrating any further 
disability affecting the shoulder.

With respect to the left knee, the veteran was last examined 
in June 1998, following his left knee arthroscopy.  He 
reported complaints of intermittent pain as well as stiffness 
in his left knee.  Palpation of the left knee revealed no 
areas of joint effusion or significant tenderness, but there 
was marked crepitus with patellar compression.  The veteran's 
left quadriceps was noted to be slightly atrophied as 
compared to the right.  There was mild laxity to valgus 
stressing on the left, although laxity to varus stress was 
not demonstrated.  Range of motion of the left knee revealed 
flexion to 140 degrees and extension to 0 degrees.  He was 
capable of achieving a full squat.  Although the veteran 
complains of limitations in his daily activities due to his 
left knee and right shoulder, he has not contended that they 
have precipitated incapacitating exacerbations at any time.  
Therefore, a rating in excess of 10 percent under DC 5003 on 
that basis would not be appropriate.  

Nevertheless, our inquiry does not end here.  As noted above, 
the veteran contends that his left knee and right shoulder 
disorders affect his ability to function in his daily life.  
We also note that, in his May 1997 Form 9, he alluded to his 
job as a driver being limited thereby.  The file does not 
appear to contain further information as to the nature of his 
employment and the extent to which it may be hindered by his 
service-connected disabilities.  However, he has consistently 
informed the medical examiners that both his left knee and 
right shoulder suffer pain, stiffness, and discomfort on 
repetitive use.  Even after his 1997 surgery on the left 
knee, he has manifested synovitis, crepitus, and mild laxity 
on valgus stressing.  

In this regard, the Board has also considered the 
applicability of the precedential judicial decision in DeLuca 
v. Brown, 8 Vet.App. 202, 207 (1995), wherein the Court held 
that a particular diagnostic code which rates on the basis of 
range of motion must be applied in conjunction with 38 C.F.R. 
§§ 4.40, 4.45, and the effects of pain and other symptoms on 
use, and of flare-ups, must be taken into account in rating 
the disability.  As to degenerative arthritis, DC 5003 rates 
not only on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved, but also as to pain when limitation of motion is 
not demonstrated.  Thus, it is not clear whether the DeLuca 
holding applies in the present case.  See Johnson v. Brown, 9 
Vet.App. 7, 11 (1996), holding that sections 4.40 and 4.45 do 
not apply where a rating is not predicated on loss of range 
of motion.

In any event, we have considered the DeLuca analysis in our 
decision, and observe that the medical examiners have 
addressed the possibility of flare-ups affecting the service-
connected joints.  Even though the objective medical findings 
show a lack of limitation of motion in either the veteran's 
left knee or right shoulder, the examiners have reported 
that, during flare-ups, both joints may have weakness and 
decreased range of motion, although that could not be 
quantified further at the time of examination, in the absence 
of a flare-up.  We recognize the difficulty the examiners 
faced in attempting to anticipate the degree of additional 
disability which might be manifested outside the examination 
setting, and we acknowledge that the RO rated the knee and 
shoulder on the basis of the objective findings in the 
record.  

In our view, however, the veteran's consistent, credible 
complaints, combined with the objective evidence, both 
clinically and on X-rays, of abnormality in the left knee or 
right shoulder, are sufficient for us to consider the 
doctrine of reasonable doubt.  When, after considering all 
the evidence, a reasonable doubt arises regarding a 
determinative issue, the benefit of the doubt shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.  Having reviewed the record, the Board concludes that 
the particular facts of this case warrant the application of 
the reasonable doubt doctrine.  Granting the veteran the 
benefit of the doubt, the Board finds that his left knee and 
right shoulder are each limited in range of motion, although 
to a noncompensable degree.

Thus, in implementing this decision, the RO will rate the 
left knee and right shoulder disorders separately, under the 
provisions of DC 5003 which provide that a 10 percent 
evaluation is assigned for each major joint or group of minor 
joints affected by limitation of motion.  As a result of this 
action, the veteran will have a 10 percent evaluation for his 
left knee and a 10 percent evaluation for his right shoulder, 
in addition to the 10 percent evaluation already in effect 
for his right knee.

The Board has also considered whether the veteran's left knee 
or right shoulder would warrant a higher disability rating if 
separately rated under a specific or analogous diagnostic 
code.  We note that knee injuries may be assessed under 38 
C.F.R. § 4.71a, Diagnostic Codes 5256-5263 (1998), and 
disabilities of the shoulder and arm are rated under 
38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (1998).  
However, a review of the evidence does not reflect that the 
veteran's left knee exhibits ankylosis, recurrent 
subluxation, limitation of flexion or extension, malunion of 
the tibia or fibula, genu recurvatum (hyperextension of the 
knee joint), or post status dislocation or removal of semi-
lunar cartilage.  While the veteran's left knee was noted on 
VA examination to have mild laxity to valgus stressing, such 
a level of instability would not warrant more than a 10 
percent rating under DC 5257.  Furthermore, the veteran's 
right shoulder does not exhibit malunion or dislocation of 
the humerus, impairment of the clavicle or scapula, ankylosis 
of the scapulohumeral joint, or any other type of limited 
motion of the shoulder.  Therefore, we find that the rating 
of the veteran's degenerative joint disease of the left knee 
and right shoulder under DC 5003 is appropriate.  

As noted above, we have also assessed the record to ascertain 
whether the evidence would support a higher rating during an 
earlier stage of this claim, under the Fenderson precedent.  
In this regard, we have considered all the evidence of record 
with respect to the veteran's claim.  We find that at no time 
did the objective medical evidence demonstrate that the 
veteran exhibited occasional incapacitating exacerbations of 
his arthritic left knee and/or right shoulder joint 
disorders, nor has limitation of motion to a degree which 
would be compensable under the rating schedule, other than 
under DC 5003, been shown.  Accordingly, the Board is of the 
opinion that ratings greater than those provided in this 
decision have not been warranted from the time of the 
veteran's original filing of his claim, in December 1995.  


ORDER

1. A 10 percent disability rating for degenerative joint 
disease of the left knee is granted, subject to the laws 
and regulations governing the payment of monetary 
benefits.



2. A 10 percent disability rating for degenerative joint 
disease of the right shoulder is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

